Citation Nr: 9900194	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $1,743.00


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 through May 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1997 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota.  Thereafter, the veterans claims file 
was referred to the Committee on Waivers and Compromises at 
the Regional Office (RO) in Oakland, California, which 
certified the veterans appeal to the Board.


REMAND

The record contains a November 1989 Rating Decision in which 
the RO notes that the veteran is functionally illiterate.  

A July 1, 1992, Report of Contact, VA Form 119, reflects that 
the veteran called to report that he began receiving Social 
Security benefits in the amount of $651.00 per month as well 
as back pay in the amount of $11,305.00.  It was noted that 
the veteran was requested to submit a copy of the award 
letter and provided with an explanation of due process.

Thereafter, a July 12, 1992, letter from the veteran 
contained the following statement:  

Please note copies of enclosed per request.  
Currently have cash in bank of five hundred 
dollars.

If owed more to your office please inform and if so 
I will be able to pay fifty dollars per month until 
overpayment is refunded.

By letter dated on July 30, 1992, the veteran was notified 
that, based on information provided during his July 1, 1992, 
telephone call, the RO proposed to terminate his payments 
effective May 1992 because of a change in his income or net 
worth.  

A November 3, 1992, letter from the RO informed the veteran 
that his pension benefits had been terminated effective April 
1992 due to excessive income.  The letter indicated that the 
adjustment had resulted in an overpayment of benefits and 
that he would be notified of the exact amount.  

In a letter dated on November 14, 1992, the veteran was 
informed by the Debt Management Center of the overpayment 
amount, totaling $1,743.00, as well as his rights with 
respect to requesting a waiver of the resulting debt.

By a December 1, 1997, Decision on Waiver of Indebtedness, 
the Committee on Waivers and Compromises denied the veterans 
request for waiver because of his failure to submit his 
application for waiver within 180 days of the date of the 
notification of indebtedness.  Additionally, the Decision on 
Waiver of Indebtedness showed that the veterans request for 
waiver was received on November 13, 1997.  The Board notes 
that this request for waiver is not contained in the claims 
file.  By letter dated on the same day, the Debt Management 
Center notified the veteran that his request for waiver of 
pension indebtedness of $1,743.00 had been denied.  This 
decision was affirmed by a member of the Committee on Waivers 
and Compromises upon reconsideration in February 1998.

On December 15, 1997, the veteran submitted the following 
statement:

I requested this waiver barely 2 (two) months after 
I was notified that an overpayment existed . I 
filed a timely waiver and have been requesting a 
waiver ever since/answered all correspondence . I 
am unable to repay any debt.  Please review the 
records thoroughly and you will find that I have 
been timely and persistent about my request for a 
complete waiver of any overpayment .

The Board notes that no such communications from the veteran 
are contained in the claims file.  This statement was 
accepted as a notice of disagreement with the December 1997 
denial of waiver of indebtedness.  

The determinative question presented by this record is the 
date of receipt by VA of the request for waiver.  The current 
record does not reflect a document that could be deemed a 
request for a waiver received within 180 days of the November 
1992 notification letter.  The agency of original 
jurisdiction has reported the existence of a document that 
would constitute a request for waiver, however, the actual 
document is not of record.  The Board is not prepared to 
proceed without at least a further effort to ascertain the 
whereabouts of this reported document so that the Board may 
have the opportunity to examine the document and determine 
whether the date of receipt reported by the agency of 
original jurisdiction is correct.  Accordingly, the case is 
remanded for development as follows:

The agency of original jurisdiction should 
take appropriate action to locate the 
document, reportedly received on November 13, 
1997, that has been identified as the request 
for waiver.  If the agency of original 
jurisdiction is unable to locate this 
document, or a legible copy of both sides of 
this document, the agency of original 
jurisdiction should provide an explanation in 
the record of the efforts made to obtain this 
document, why those efforts were adequate to 
obtain a copy of the document, and the basis 
for the conclusion that the missing document 
was not received until November 13, 1997.  If 
the agency of original jurisdiction is unable 
to locate the document, and can not provide a 
basis for the conclusion that the document 
was first received on November 13, 1997, the 
agency of original jurisdiction should 
provide an explanation of why it is able to 
conclude that the document that was of record 
was not received as the appellant claims 
within two months of the November 1992 

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
